COOK, Judge
(dissenting):
I have previously expressed my view that an attorney-client relationship, for the purpose of the Goode* requirement, ends by operation of law, when a case leaves the command level. United States v. Edwards, 9 M.J. 94, 96 (C.M.A.1980); United States v. Iverson, 5 M.J. 440, 445, 447 (C.M.A.1978). In any event, evidence before the Court reflects that appellant established an attorney-client relationship with the new defense counsel. In my opinion, appellant’s acceptance of the new defense counsel terminated any responsibility retained by the original defense counsel. See my dissents in United States v. Brown, 5 M.J. 454, 455 (C.M.A.1978), and United States v. Davis, 5 M.J. 451, 452 (C.M.A.1978). See also United States v. Stewart, 5 M.J. 210 (C.M.A.1978).
As I find no error in the present proceedings, I need not now decide if United States v. Dawson, 10 M.J. 142 (C.M.A.1981), which rejected the holding in Goode that a hearing is not required to invoke a good-conduct provision in a pretrial agreement, requires reexamination of the automatic reversal rule for failure to comply with Goode as established in United States v. Hill, 3 M.J. 295 (C.M.A.1977). Indeed, it is arguable that the requirement for service of the staff judge advocate’s post-trial review upon trial defense counsel has been undermined by Dawson.

 United States v. Goode, 1 M.J. 3 (C.M.A. 1975).